Title: To John Adams from James Bowdoin, 11 January 1781
From: Bowdoin, James
To: Adams, John



My dear Sir
Boston Jany. 11. 1781

Your Letter of March last I have but lately received. It was Sent by the Post, I suppose from Newport. When the Gentleman you recom­mend in it, Monsr. Petry, comes here, it will give me pleasure to make Boston agreable to him.
I wish we could have had more of your assistance in compleating the plan of government. Some of the alterations made in it after you left us, were by no means for the better. The whole of it, as laid before the Several Towns, was pretty generally adopted: excepting two or three Articles, particularly the one, which related to religion. However they all had the required proportion of voters. The era of the new government commenced accidentally, on the anniversary of the death of his late majesty George II: which some good people think a happy omen, indicating a perpetual end to regal government in these States.
Be so good as to accept one of the enclosed pamphlets; and to deliver the other to Mr. Dana, with my Compliments.

I have the honour to be with every expression of regard Dear Sir Yr most obedt. hble serv.
James Bowdoin

